Title: To Benjamin Franklin from Samuel Wharton, 30 August 1766
From: 
To: 


Dear Sir
Philada. August 30 1766
The Bearer hereof is Dr. Jonathan Potts son of your Friend John Potts Esqr. He pays Europe a Visit for an Improvement in the Duties of his Profession.
He has requested me to mention his Name to you; Which I am persuaded, is all, that is Necessary, to introduce Him to Gentlemen of the first Character in the Physical Class. I did myself the Pleasure to call at your House a few Days ago and Miss Sally (Who this Moment passed my Window On Horse Back) was complaining She had missed the Packet—I therefore took Charge of the within Letter.
My Partners and self are writing you a Letter to go by this Conveyance; But I am fearful We shall be too late. I am with the [since]rest Esteem and Respect Dear [Sir Your] Obli[g’d Friend] &c
Saml Wharton
Benjamin Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esqr. / Deputy Post Master General / of North America / in Craven Street / London / per favor of / Dr. Jonathan Potts
